 1

 2

 3

 4                         UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF WASHINGTON
 5                                  AT SEATTLE

 6
      UNITED STATES OF AMERICA,
 7                          Plaintiff,
                                                      CR18-16 TSZ
 8         v.
                                                      MINUTE ORDER
 9    CLYDE McKNIGHT,
10                          Defendant.

11
        The following Minute Order is made by direction of the Court, the Honorable
12 Thomas S. Zilly, United States District Judge:
           (1)     The Court has received from defendant a hand-written declaration that is
13
   critical of his attorney Gilbert Levy. Defendant has indicated that he sent a copy of the
   declaration to “the U.S Attorney in this case,” but apparently not to his lawyer. The
14
   Clerk is DIRECTED to docket the declaration UNDER SEAL, and to send a copy (with
   a CM/ECF header) to Mr. Levy.
15
           (2)     The declaration appears to have been mailed to the Court on February 4,
16 2020, before the hearing held on February 6, 2020, concerning defendant’s motion for
   his attorney to withdraw. See Minutes (docket no. 412). As a result of the ex parte
17 colloquy conducted with defendant at the hearing, the Court is satisfied that defendant
   does not actually seek to have Mr. Levy withdraw as counsel and that he does not wish to
18 proceed to trial without a lawyer. Thus, the Court will take no further action with respect
   to the recently received declaration.
19
           (3)     During the hearing and in the declaration described herein, defendant
20 expressed frustration that, with respect to certain materials filed under seal, he has not
   been provided copies containing CM/ECF headers, and he cannot confirm that they were
21 actually submitted to the Court. The Court takes this opportunity to explain to defendant
   that, when documents are filed under seal, members of the public may not view them, and
22 attorneys are unable to print them with CM/ECF headers. To promote trust between

23

     MINUTE ORDER - 1
 1 defendant and his attorneys, the Court hereby DIRECTS the Clerk to provide to
   Mr. Levy, upon his request, a printed version containing a CM/ECF header of any item
 2 filed under seal by either Mr. Levy or Emily Beschen, so that Mr. Levy can show
   defendant “proof” of the filing. This Minute Order does NOT permit defendant to have
 3 access to materials filed under seal by the United States Attorney’s Office on behalf of
   the Government, by Probation and Pretrial Services, or by the Court.
 4
          (4)    Defendant is cautioned yet again about attempts to communicate with the
 5 Court in any manner other than through his appointed attorneys. In making disclosures
   concerning his discussions with counsel, whether to the Court or to the Government,
 6 defendant risks waiving his attorney-client privilege. In the absence of a pending motion
   brought by Mr. Levy or Ms. Beschen, the Court will not review or consider any further
 7 materials submitted by defendant pro se, but will instead direct that they be forwarded to
   Mr. Levy and not made part of the record.
 8
          (5)    The Clerk is further DIRECTED to send a copy of this Minute Order to all
 9 counsel of record. Mr. Levy is DIRECTED to provide a copy of this Minute Order to
   defendant and to explain to him the ramifications of a waiver of attorney-client privilege.
10         Dated this 11th day of February, 2020.
11
                                                     William M. McCool
12                                                   Clerk

13                                                   s/Karen Dews
                                                     Deputy Clerk
14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 2
